DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The amendments and arguments filed on 4/30/2021 are acknowledged and have been fully considered.  Claims 1-2, 18-21, 23-34, and 37-40 are now pending.  Claims 3-17, 22, and 35-37 are canceled; claims 18, 20, 21, 32, 33, and 37 are amended; claims 1-2 are withdrawn; claims 38-40 are new.
Claims 18-21, 23-34, and 37-40 will be examined on the merits herein.

Objections/Rejections Withdrawn
Rejections and/or objections not reiterated from previous Office Actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied, and constitute the complete set presently being applied to the instant application.

Claim Objections
Claim 38 is objected to because of the following informalities:  further comprising forming the composition has the fluidity from a dry state composition comprising the low endotoxin monovalent metal salt of alginic acid by adding a solvent to the dry state composition.  Appropriate correction is suggested to “further comprising forming the 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18, 20, and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites “[a] method for filling a nucleus pulposus of an intervertebral disc comprising applying to a nucleus pulposus site of a subject in need thereof a composition in a sol state, the composition comprising a low endotoxin monovalent metal salt of alginic acid and forming a solid gel from a first portion of the composition after the applying, so that a second portion, which is other than the first portion, of the composition remains in the sol state.”
The preamble of the claim recites “filling a nucleus pulposus”, while the body of the claim recites “applying to a nucleus pulposus site”.  A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the 
It is also unclear what the relationship between the first and second portions is.  Is the second portion also formed form the recited composition in a sol state?  It is also unclear if both the first portion and the second portion are at the nucleus pulposus site that the “composition in a sol state” is applied.  Or, alternatively, is the first portion at the nucleus pulposus site while the second portion is still in the instrument used to apply the composition (i.e. the original composition)?  Further, the instant specification teaches that the formation of a solid gel from the composition requires a crosslinking agent (see [0067]), which raises issues as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01. The omitted steps being the application of a crosslinker to the first portion to form a solid gel.
Claims 20 and 23 are rejected for depending on an indefinite base claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 18-21, 25-34, and 37-40 are rejected under 35 U.S.C. 103 as being unpatentable over Iwasaki et al. (US 2013/0189231) in view of Kalaf et al. (“Characterization of slow-gelling alginate hydrogels for intervertebral disc tissue-engineering applications”).
Iwasaki et al. teaches a composition for regenerating cartilage or treating a cartilage disease (see abstract).  Iwasaki et al. teaches that the composition contains a monovalent metal salt of alginic acid for which the endotoxin level thereof has been lowered to an extent that does not substantially induce inflammation or fever (i.e. a low endotoxin monovalent metal salt of alginic acid, see abstract). Iwasaki et al. teaches that the cartilage can be found in intervertebral discs (see [0068]).  Iwasaki et al. teaches that the composition is injected into a joint in a liquid state for the repair of cartilage at a cartilage injury lesion, including disc injury (see [0031]). Iwasaki et al. teaches that the composition has gel curability as a result of being contacted with Ca ions at the affected area (see [0277]). Iwasaki et al. teaches that the composition is injected into a joint in a liquid state (i.e. a sol, see [0031]).  Iwasaki et al. teaches that the composition can be applied with a syringe (see [0070]) and teaches that applying a solution of a divalent or more metal ion to the surface of the composition with a syringe or sprayer, and that the crosslinking agent may be applied to the surface of the composition of the present invention either after or simultaneous to the application of the composition (see [0116]).
Iwasaki et al. does not specifically teach application to the nucleus pulposus site.
Kalaf et al. teaches an injectable, cellularized alginate-based nucleus pulposus that restores disc function (see abstract).  Kalaf et al. teaches that the alginate gel has 2 as the control crosslinker (see abstract). Kalaf et al. teaches that alternatives to highly-invasive surgical procedures for lower back pain caused by severe intervertebral disc (IVD) degeneration include minimally-invasive injections into the nucleus pulposus (see page 198).
Regarding claim 18, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to fill a nucleuous pulposus of an interverterbral disc as taught by Kalaf et al. in the method taught by Iwasaki et al.  One would be motivated to do so with a reasonable expectation of success as Iwasaki et al. suggests injecting the composition into a joint in a liquid state for the repair of cartilage at a cartilage injury lesion, including disc injury and  intervertebral discs, and Kalaf et al. teaches a similar composition is used for injections into the nucleus pulposus.  Regarding the limitation of a first portion as a solid gel and the second portion in the sol state, Iwasaki et al. teaches that the composition is injected into a joint in a liquid state (i.e. a sol, see [0031]) and teaches that applying a solution of a divalent or more metal ion to the surface of the composition with a syringe or sprayer, and that the crosslinking agent may be applied to the surface of the composition of the present invention either after or simultaneous to the application of the composition (see [0116]), which would form a “first potion” on the surface and a “second portion” under the first portion that is still liquid (i.e. a sol).
Regarding claims 19, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to fill a nucleuous pulposus of an interverterbral disc as taught by Kalaf et al. in the method taught by 
Regarding claims 20 and 21, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use injection to fill into the nucleus pulposus as taught by Kalaf et al. in the method of Iwasaki et al.  One would be motivated to do so with a reasonable expectation of success as Kalaf et al. teaches a similar composition is used for injections into the nucleus pulposus,  It is noted that the phrase “composition-filling inlet on the surface” is broadly being interpreted to read on the opening created by the needle during the injection. Iwasaki et al. teaches that the composition is injected into a joint in a liquid state (i.e. a sol, see [0031]) and teaches that applying a solution of a divalent or more metal ion to the surface of the composition with a syringe or sprayer, and that the crosslinking agent may be applied to the surface of the composition of the present invention either after or simultaneous to the application of the composition (see [0116]).
Regarding claims 25 and 29, Iwasaki et al. teaches the same composition as claimed for use in the instant method.  Any properties exhibited by or benefits provided by the composition are considered inherent, absent evidence to the contrary, and are not given patentable weight over the prior art. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties Applicant discloses and/or claims are necessarily present. In re Spada, 911 
Regarding claim 26, Iwasaki et al. teaches that the sodium alginate has a weight average molecular weight of 500,000 (see [0025]).
Regarding claim 27, Iwasaki et al. teaches the preferable concentration of alginic acid in the solution of the monovalent metal ion of alginic acid is roughly 1 to 5% w/v (see [0098]).
Regarding claim 28, Iwasaki et al. teaches a kit for regenerating cartilage or treating a cartilage disease which includes the composition for regenerating cartilage or treating a cartilage disease, a crosslinking agent, syringe, gel pipette, special-purpose filler, instructions and the like (see [0144]).  Iwasaki et al. teaches a kit in which an alginic acid solution and a crosslinking agent are sealed in separate syringes and packaged together in a single pack (see [0144]).
Regarding claim 30, Iwasaki et al. teaches compositions which do not contain cells (see [0185]).
Regarding claim 31, Iwasaki et al. teaches that the composition has gel curability as a result of being contacted with Ca ions at the affected area (see [0277]).
Regarding claim 32, Iwasaki et al. teaches compositions which contain cells (see [0185]).
Regarding claims 33 and 34, Iwasaki et al. teaches that the composition is injected into a joint in a liquid state for the repair of cartilage at a cartilage injury lesion, including disc injury (see [0031]).  

Regarding claims 38 and 39, Iwasaki et al. teaches sodium alginate was purified, sterilized, and then freeze-dried (i.e. lyophilized, see [0148]). Iwasaki et al. teaches that 1% w/v and 2% w/v concentrations of sodium alginate solutions were prepared from each sodium alginate using filtration sterilized Milli-Q water (i.e. a solvent, see [0150]).
Regarding claim 40, Iwasaki et al. teaches mesenchymal stem cells or bone marrow mesenchymal stromal cells (see [0105]). Iwasaki et al. teaches human transforming growth factor β3 (i.e. TGF-β, see [0170]).

Claims 18-21, 23-34, and 37-40 are rejected under 35 U.S.C. 103 as being unpatentable over Iwasaki et al. (US 2013/0189231) and Kalaf et al. (“Characterization of slow-gelling alginate hydrogels for intervertebral disc tissue-engineering applications”) further in view of Lewis (“Nucleus pulposus replacement and regeneration/repair technologies: Present status and future prospects”).
The teachings of Iwasaki et al. and Kalaf et al. have been set forth above.
Iwasaki et al. and Kalaf et al. do not teach applying the composition to a defective site formed by removing at least part of the nucleus pulposus.
Lewis teaches degenerative disc disease is implicated in the pathogenesis of many painful conditions of the back and that a surgical option is replacement or in situ curable polymers (see page 1703). Lewis teaches that alginates are biomaterials used for scaffolds for nucleus pulposus (see page 1710).
Regarding claims 23 and 24, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to apply the composition to a defective site formed by removing at least part of the nucleus pulposus as taught by Lewis in the method of Iwasaki et al. and Kalaf et al.  One would be motivated to do so with a reasonable expectation of success as Lewis teaches that that space created by removal of the degenerated nucleus pulposus allows for the placement of a device, which can include in situ curable polymers, and teaches that alginates are biomaterials used for scaffolds for nucleus pulposus

Response to Arguments
Applicant's arguments filed 4/30/2021 have been fully considered but they are not persuasive.
Applicant argues that Kalaf only tests its hydrogels without actually applying them to the nucleus pulposus site.  Applicant argues that Kalaf teaches that its alginates are not good enough to be applied nucleus pulposus site.  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). However, Kalaf et al. teaches an injectable, cellularized alginate-based nucleus pulposus that restores 
Applicant argues that before the priority date of the present application, there was a consensus that compositions injected into the nucleus pulposus site should have mechanical properties similar to the nucleus pulposus.  However, the claims are drawn to a method of treatment, not to a composition and its mechanical properties.  Further, Iwasaki et al. teaches that the sodium alginate has a weight average molecular weight of 500,000 (see [0025]) and that the preferable concentration of alginic acid in the solution of the monovalent metal ion of alginic acid is roughly 1 to 5% w/v (see [0098]), which is the same as instantly claimed.
Applicant argues that unexpected results are achieved when a part of the sodium alginate that makes contact with the calcium chloride solution is cured.  However, Iwasaki et al. teaches that the composition is injected into a joint in a liquid state (i.e. a sol, see [0031]).  Iwasaki et al. teaches that the composition can be applied with a syringe (see [0070]) and teaches that applying a solution of a divalent or more metal ion to the surface of the composition with a syringe or sprayer, and that the crosslinking agent may be applied to the surface of the composition of the present invention either after or simultaneous to the application of the composition (see [0116]).  
Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992).  Additionally, "[e]xpected beneficial results are evidence of obviousness of a claimed invention, just as unexpected results are evidence of unobviousness thereof." In re Gershon, 372 F.2d 535, 538, 152 USPQ 602, 604 (CCPA 1967). In the instant case, it is unclear what is unexpected as Kalaf et al. teaches an injectable, cellularized alginate-based nucleus pulposus that restores disc function (see abstract).  
Applicant argues that Lewis and Endo cannot remedy the discussed above deficiencies of Iwasaki and Kanaf, however this is not found persuasive for the reasons set forth above.

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA L FISHER whose telephone number is (571)270-7430.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 



/Melissa L Fisher/           Primary Examiner, Art Unit 1611